Order
PER CURIAM.
Pamela Sue Nance appeals the judgment of the Circuit Court of Atchison County modifying its prior child custody order of its judgment of paternity by changing the primary physical custody of her son, Trey Sterling Patrick, from her to Trey’s father, Lavern Hugh Patrick, the respondent.
The appellant raises what she denominates as one point on appeal. However, she actually raises two. In both points, she claims that the trial court erred in modifying its prior custody order by changing primary physical custody of Trey from her to the respondent. In her first point, she claims that the trial court erred in its ruling because its requisite finding, under § 452.410, that there had been a substantial and continuing change in the circumstances of Trey and/or the appellant, was against the weight of the evidence. In her second point, she claims that the trial court erred in its ruling because its requisite finding, under § 452.410, that a change of Trey’s primary physical custody to the respondent was in his best interests, was not supported by substantial evidence.
Affirmed. Rule 84.16(b).